El Juez Asociado Su. del Tono,
emitió la opinión del tribunal.
Los demandantes solicitaron la desestimación del recurso interpuesto por los demandados Hermanos Sellés y Sobrino, por tres motivos: Primero, porque el escrito de apelación no *161se notifico a los demandados Mercedes y José Pagán; segundo¡, porque el alegato de los apelantes no se archivó dentro del. término concedido por la corte, y, tercero, porque l'a apela-ción carece de finalidad práctica.
Es cierto que el alegato de los apelantes se presentó des-pués de vencido el término que para ello les concedió esta, corte, pero es lo cierto también que se archivó un día des-pués de radicada la moción de desestimación y muchos antes, de que se celebrara la vista de la misma. Esta no es una cuestión jurisdiccional y en el ejercicio de su discreción la corte cree que no debe desestimar por tal motivo el recurso. Véanse González v. Acha et al. 19 D. P. R. 1209, y Laborde v. Ríos, Vda. de Toro, 22 D. P. R. 337.
Tampoco procede la desestimación de la apelación por' frívola. Hemos leído el alegato ele la parte apelante y a; nuestro juicio las cuestiones que levanta son dignas de estudios
El motivo que en verdad ha sido objeto de controversia entre las partes, es el primero de los alegados, o sea la falta de notificación del escrito de apelación a los demandados Mercedes y José Pagán.
Aparece de los autos que el pleito versa sobre reivindi-cación de una finca urbana actualmente poseída por Her-manos Sellés y Sobrino y que los demandantes reclaman como herederos de Francisco José Santana. Los demandados Mercedes y José Pagán son también herederos pero no quisieron asociarse a los demandantes y fueron entonces incluidos en la demanda como demandados. La corte de distrito resolvió el pleito por sentencia de 30 de junio de 1919 “a favor de los demandantes y en beneficio de la Sucesión de don Fran-* cisco José Santana; condenándose a Hermanos Sellés y So-brino a reivindicar a dicha Sucesión en la posesión y dis-frute del inmueble que se reclama, * '* Hermanos Sellés y Sobrino apelaron de dicha sentencia y notificaron su escrito a los demandantes, pero omitieron hacerlo a los demandados Mercedes y José Pagán. Los demandantes sos-tienen que los dichos demandados Mercedes y José Pagán *162son partes contrarias y que no habiendo sido notificados de la apelación, esta Corte Suprema no ha adquirido jurisdic-ción para conocer del recurso en su fondo y debe, en tal virtud, desestimarlo.
liemos examinado cuidadosamente los autos y si bien como hemos dicho aparece de ellos que Mercedes y José Pagan fueron incluidos como demandados en la demanda, no resulta ni que. fueran emplazados, ni que comparecieran vo-luntariamente, ni que su rebeldía fuera debidamente ano-tada.
Después de la demanda se copian en la transcripción los siguientes documentos, únicos que guardan relación con la cuestión debatida. Helos aquí:
“Moción de rebeldía,. — Señor Secretario: — Del emplazamiento de-bidamente diligenciado que se acompaña, aparece que los demandados en el presente caso fueron emplazados en sus domicilios en San Lorenzo en fecha 23 de febrero de 1917, sin que hasta la fecha hayan comparecido a contestar o excepcionar la demanda dentro del tér-mino legal. Por tanto, procede, y así lo solicito de TJd. se anote ,1a rebeldía de dichos demandados. — Ponce, P. R., marzo 12, 1917.— /Firmado) José Tous Soto, Abogado del demandante.”
i “Estipulación. — Comparecen las partes, por medio de sus abo-gados y estipulan que la rebeldía anotada en este pleito sea abierta ;y cancelada, teniendo la demandada Hermanos Sellés y Sobrino diez días para contestar.- — (Firmado) José .Tous Soto, Abogado de los demandantes. — Guerra y Guerra, Abogados de la demandada Her-manos Sellés y Sobrino, Registrado este pliego hoy 4 de abril de 1917.^(Firmado) A. Ramírez Jr., Subsecretary .District Court.”
“Moción de rebeldía. — Habiendo transcurrido el término de los diez días convenido entre las partes para que la demandada contes-tara la demanda, sin haberlo verificado, solicito de Ud. se sirva ano-tar la rebeldía de dicha demandada. — Ponce, P.'R., abril 24 de 1917.— (Firmado) José Tous Soto, Abogado del demándente.”
“Contestación. — Comparece la demandada Hermanos Sellés y So-brino por medio de sus abogados Guerra y Guerra y en contestación a la demanda interpuesta en el pleito arriba indicado expone: Que niega general y específicamente todas y cado una de las alegaciones esenciales de la demanda. — (Firmado) Guerra y Guerra. — Abogados *163de la demandada Hermanos Selles y Sobrino. Registrado este pliego hoy 5 de abril de 1917. — (Firmado) A. Ramírez Jr., Snbseeretary District Court. ’ ’
La vaguedad ele la primera “moción ele rebeldía”, al re-ferirse a los demandados sin nombrarlos, desaparece al exa-minar la “estipulación” que sigue y la segunda “moción ele rebeldía”. No hubo necesidad de resolver sobre la segunda moción, porque dentro del término estipulado archivaron su contestación Hermanos de Selles y Sobrino. Fueron éstos en realidad de verdad los únicos demandados en el pleito. Los otros simplemente se nombraron en la demanda. Por lo me-nos los autos no revelan otra cosa.
T siendo eso así, la contención de los demandantes está claramente resuelta en contra suya, por la jurisprudencia establecida por la Corte Suprema de California en el caso de Clarke v. Mork, 125 Cal. 540-543, que dice así:
“Una moción fué también presentada a nombre del apelado Hinkley para que se desestimara la apelación por el motivo de que el recurso no se notificó a ciertos otros demandados. La transcrip-ción no demuestra, sin embargo, que cualquiera de esos otros deman-dados fuera emplazado en el pleito, o compareciera en el mismo, y en tal virtud no se requería que se les notificara la interposición del recurso. (Código de Enjuiciamiento Civil, sección 1014).- A menos que hubieran sido sometidos a la jurisdicción de la corte superior, ellos no podían ser afectados por 'su sentencia, o por una re-vocación de la misma por parte de esta Corte.”
Véase también el caso ele Sucesión Igaravídez et al. v. Rubert Hermanos et al., 23 D. P. R. 293, 314.
Habiendo en consideración todo lo expuesto, debe resol-verse no haber lugar a desestimar la apelación interpuesta por Hermanos Selles y Sobrino en este pleito.

Sin lugar la desestimación del recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.